DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Regarding the amendment filed 06/30/2022: Claims 1-14 are pending. Claims 15-22 have been cancelled.
Applicant's election without traverse of the restriction in the reply filed on 06/30/2022 is acknowledged.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.
Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract 
idea without significantly more. 
	Regarding claim 10:
STEP 1: the claim is directed to a method which falls within the statutory category of a process.
STEP 2A Prong 1: the claim recites the steps  of “calculating and storing magnetic transfer functions for the observation points at a plurality of frequencies based on the airborne sensed magnetic field data and reference magnetic field data; calculating and storing electrical E-field values for the observation points at the plurality of frequencies based on the calculated magnetic transfer functions, the reference magnetic field data, and reference electrical E-field data; calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies based on the calculated E-field values and the airborne sensed magnetic field data; and calculating and storing resistivities for the plurality of the observation points at the plurality of frequencies based on the calculated electrical impedance values”.
The step of calculating… “magnetic transfer functions…”, “electrical E-field values…”, “electrical impedance values…”, and “resistivities…” fall within the enumerated grouping of abstract ideas of “Mathematical Concepts” of calculation, which can be illustrated from the relevant portion of the original spec, such as Paragraphs [0074] and [0080]-[0089], disclosing a data processing computer to perform a set of computations. Accordingly, the claim recites an abstract idea.
STEP 2A Prong 2, the claim recites the steps of “storing…”. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Therefore, the claim is directed to an abstract idea.
Step 2B, the additional elements considered individually and in combination do not qualify significant more because the they are mere instructions to implement an abstract idea on a computer.
As such, claim 10 is ineligible under 35 USC 101.
Regarding claim 11:
STEP 1: the claim is directed to a method which falls within the statutory category of a process.
STEP 2A Prong 1: Claim 11 depends from claim 10, and thus recites the same limitation (a). For the reasons discussed above for claim 10, this limitation recites an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
STEP 2A Prong 2, the claim recites the steps of “receiving the reference magnetic field data …” and “receiving the reference electrical E-field field data …”. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Therefore, the claim is directed to an abstract idea.
Step 2B, the additional elements considered individually and in combination do not qualify significant more because the they are mere instructions to implement an abstract idea on a computer.
As such, claim 11 is ineligible under 35 USC 101.
Regarding claim 12:
STEP 1: the claim is directed to a method which falls within the statutory category of a process.
STEP 2A Prong 1: the claim recites the steps  of “(a) calculating and storing magnetic transfer functions for the observation points at a plurality of frequencies is performed in accordance with the relationship:where: Bz(air)(f) represents, in frequency domain, airborne sensed magnetic field data for a vertical sensing axis; Bx(ref)(f) and By(ref(f) represent, in frequency domain, reference magnetic field data for orthogonal sensing axes that are substantially orthogonal to the vertical sensing axis; and Txz(f) and TyZ(f) are the magnetic transfer functions; (b) calculating and storing electrical E-field values for the observation points at the plurality of frequencies is performed in accordance with the relationship:where: Ex(ref(f) and Ey(ref)(f) represent, in frequency domain, reference electrical E-field field data for a pair of substantially orthogonal horizontal directions; and Ex(f) and Ey(f) are the calculated e-field values; (c) calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies is performed in accordance with the relationship:where: Bx(air)(f) and By(air)(f) represent, in frequency domain, airborne sensed magnetic field data for orthogonal sensing axes that are substantially orthogonal to the vertical sensing axis; and Zxy(f) and Zyx(f) represent the electrical impedance values; (d) calculating and storing resistivities for the plurality of the observation points at the plurality of frequencies”.
The step of calculating… “calculating and storing magnetic transfer functions for the observation points at a plurality of frequencies …”, “calculating and storing electrical E-field values for the observation points at the plurality of frequencies …”, “calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies …”, and “calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies …” fall within the enumerated grouping of abstract ideas of “Mathematical Concepts” of calculation, which can be illustrated from the relevant portion of the original spec, such as Paragraphs [0074] and [0080]-[0089],  disclosing a data processing computer to perform a set of computations. Accordingly, the claim recites an abstract idea.
STEP 2A Prong 2, the claim recites the steps of “storing…”. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Therefore, the claim is directed to an abstract idea.
Step 2B, the additional elements considered individually and in combination do not qualify significant more because the they are mere instructions to implement an abstract idea on a computer.
As such, claim 12 is ineligible under 35 USC 101.
Regarding claim 13:
STEP 1: the claim is directed to a method which falls within the statutory category of a process.
STEP 2A Prong 1: Claim 13 depends from claim 12, and thus recites the same limitation (a). For the reasons discussed above for claim 12, this limitation recites an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
STEP 2A Prong 2, the claim recites the steps of “wherein at least the magnetic transfer functions and the resisitivities are stored in persistent digital storage.”. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Therefore, the claim is directed to an abstract idea.
Step 2B, the additional elements considered individually and in combination do not qualify significant more because the they are mere instructions to implement an abstract idea on a computer.
As such, claim 13 is ineligible under 35 USC 101.
Regarding claim 14:
STEP 1: the claim is directed to a method which falls within the statutory category of a process.
STEP 2A Prong 1: Claim 14 depends from claim 11, and thus recites the same limitation (a). For the reasons discussed above for claim 11, this limitation recites an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
STEP 2A Prong 2, the claim recites the steps of “wherein the plurality of frequencies includes frequencies within the range of 20Hz to 1000Hz”. The claim recites no more than mere information on the data being used.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Therefore, the claim is directed to an abstract idea.
Step 2B, the additional elements considered individually and in combination do not qualify significant more because the they are mere instructions to implement an abstract idea on a computer.
As such, claim 14 is ineligible under 35 USC 101.
     The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al (US 2010/0244843 in view of Kuzmin) in view of Byerly (US 2008/0091354 A1, heretofore referred to as Byerly).
Regarding claim 1, Kuzmin teaches a system for geophysical surveying of a survey area (Kuzmin; Fig 1, and Par 0032), comprising: an airborne receiver coil assembly (Kuzmin; Fig 1, Element 10) for suspending from an aircraft (Kuzmin; Par 0004) comprising three receiver coils (Kuzmin; Fig 1, Elements 16A, 16B, and 16C) each having a respective sensing axis substantially orthogonal to the sensing axis of each of the other two receiver coils (Kuzmin; Par 0033); and a data collection and processing system (Kuzmin; Fig 11, Element 122 and Par 0067) configured to: receive data from the airborne receiver coil assembly for a plurality of observation points in the survey area (Kuzmin; Par 0068), the data including measurements of naturally occurring magnetic field data sensed by each of the three receiver coils for the observation points (Kuzmin; Par 0073); 
transform the measured magnetic field data to the frequency domain (Kuzmin; Par 0075; Kuzmin teaches using a fast Fourier transform to convert the field data to the frequency domain). 
Kuzmin doesn’t teach calculate and store magnetic transfer functions for a plurality of the observation points at a plurality of frequencies based on the transformed measured magnetic field data and reference magnetic field data; calculate electrical E-field values for the plurality of the observation points at the plurality of frequencies based on the calculated magnetic transfer functions, the reference magnetic field data, and reference electrical E-field data; and calculate electrical impedance values for the plurality of the observation points at the plurality of frequencies based on the calculated E-field values and the transformed measured magnetic field data; and calculate and store resistivities for the plurality of the observation points at the plurality of frequencies based on the calculated electrical impedance values.
Byerly teaches calculate and store magnetic transfer functions for a plurality of the observation points at a plurality of frequencies based on the transformed measured magnetic field data and reference magnetic field data (Byerly; Par 0023 and Par 0072; Byerly teaches differential impedances of the pulses at each frequency at each location are used to determine a value correlated to the resistance of the earth at each frequency); calculate electrical E-field values for the plurality of the observation points at the plurality of frequencies based on the calculated magnetic transfer functions, the reference magnetic field data, and reference electrical E-field data (Byerly; Fig 1, Element 6, Par 0067, and Par 0068; Byerly teaches calculating an E-field for each pulse, i.e. each observation point); and calculate electrical impedance values for the plurality of the observation points at the plurality of frequencies based on the calculated E-field values and the transformed measured magnetic field data (Byerly; Fig 1, Element 8 and Par 0079-0081; Byerly teaches calculating the impedance of the pulse); and calculate and store resistivities for the plurality of the observation points at the plurality of frequencies (Byerly; Par 0079) based on the calculated electrical impedance values (Byerly; Par 0093 and 0094; Byerly teaches calculating the resistivities and displaying them).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Kuzmin with the calculation of Byerly in order to have a more accurate map of the range of interest (Byerly; Par 0023).

 	Regarding claim 8, the combination of Kuzmin and Byerly teaches the system of claim 1.  Kuzmin further teaches wherein the airborne receiver coil assembly comprises: a first tubular frame that forms a first loop and supports a first receiver coil of the three receiver coils (Kuzmin; Fig 1, Element 8A and Par 0034); a second tubular frame that forms a second loop and supports a second receiver coil of the three receiver coils (Kuzmin; Fig 1, Element 8B and Par 0034); a third tubular frame that forms a third loop and supports a third receiver coil of the three receiver coils (Kuzmin; Fig 1, Element 8C and Par 0034); releasable connectors securing the tubular frames to each other such that the respective sensing axis of each receiver coil is substantially orthogonal to the sensing axis of each of the other two receiver coils (Kuzmin; Fig 6 and Par 0042; Kuzmin teaches a connector that is removeable).

Regarding claim 9, the combination of Kuzmin and Byerly teaches the system of claim 8.  Kuzmin further teaches wherein the releasable connectors each include a pair of collars arranged at 90 degrees to each other, with one collar engaging of one the tubular frames and the other collar engaging another of the tubular frames (Kuzmin; Fig 6, Element 52 and Par 0042; Kuzmin teaches a flange that engages with a corresponding stub and can be considered a collar).

Regarding claim 10, Kuzmin teaches a method (Kuzmin; Fig 1, and Par 0032), comprising: receiving airborne sensed magnetic field data (Kuzmin; Fig 1, Element 10) including measurements of naturally occurring magnetic fields for observation points in a survey area sensed by three receiver coils of an airborne receiver coil assembly (Kuzmin; Fig 1, Elements 16A, 16B, and 16C) , each of the receiver coils having a respective sensing axis substantially orthogonal to the sensing axis of each of the other two receiver coils (Kuzmin; Par 0033)
Kuzmin doesn’t teach calculating and storing magnetic transfer functions for the observation points at a plurality of frequencies based on the airborne sensed magnetic field data and reference magnetic field data; calculating and storing electrical E-field values for the observation points at the plurality of frequencies based on the calculated magnetic transfer functions, the reference magnetic field data, and reference electrical E-field data; calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies based on the calculated E-field values and the airborne sensed magnetic field data; and calculating and storing resistivities for the plurality of the observation points at the plurality of frequencies based on the calculated electrical impedance values.
Byerly teaches calculating and storing magnetic transfer functions for the observation points at a plurality of frequencies based on the airborne sensed magnetic field data and reference magnetic field data (Byerly; Par 0023 and Par 0072; Byerly teaches differential impedances of the pulses at each frequency at each location are used to determine a value correlated to the resistance of the earth at each frequency); calculating and storing electrical E-field values for the observation points at the plurality of frequencies based on the calculated magnetic transfer functions, the reference magnetic field data, and reference electrical E-field data (Byerly; Fig 1, Element 6, Par 0067, and Par 0068; Byerly teaches calculating an E-field for each pulse, i.e. each observation point); calculating and storing electrical impedance values for the plurality of the observation points at the plurality of frequencies based on the calculated E-field values and the airborne sensed magnetic field data (Byerly; Fig 1, Element 8 and Par 0079-0081; Byerly teaches calculating the impedance of the pulse); and calculating and storing resistivities for the plurality of the observation points (Byerly; Par 0079) at the plurality of frequencies based on the calculated electrical impedance values (Byerly; Par 0093 and 0094; Byerly teaches calculating the resistivities and displaying them).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Kuzmin with the calculation of Byerly in order to have a more accurate map of the range of interest (Byerly; Par 0023).


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In claim 2, the specific limitations of  “… comprising: a reference system comprising: a reference receiver coil assembly providing the reference magnetic field data and comprising two receiver coils each having a respective sensing axis substantially orthogonal to the sensing axis of the other receiver coil; a reference electrode assembly providing the reference electrical E-field field data and including a first and second set of electrodes for measuring first and second reference ground potentials at the survey area.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3-7 are objected to for depending from objected claim 2.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Dodds teaches a EM survery system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867